Citation Nr: 1733671	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  07-24 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a back disorder, manifested by low back and bilateral hip pain, claimed originally as a bilateral hip disorder.



REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from March 1960 through March 1963 and from February 1964 through March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

Following a series of remands, the Board denied the Veteran's claim in a July 2013 decision.  Notably, the Board referred the issue of the Veteran's entitlement to service connection for a back disorder for development and initial adjudication by the agency of original jurisdiction (AOJ).

The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (CAVC).  In a November 2014 Joint Motion for Remand (JMR), counsel for the Veteran and the VA Secretary (the parties) argued that the Board failed to consider whether it had jurisdiction over the issue of the Veteran's entitlement to service connection for a back disability.  In that regard, the parties pointed to evidence in the record that suggests that the Veteran's claim, characterized originally as a hip disorder, was in actuality a back disorder with pain symptoms in the Veteran's hips.  Citing Clemons v. Shinseki, 23 Vet. App. 1 (2009), the parties argued that the Board was compelled to consider accepting jurisdiction over the back issue, rather than referring it to the AOJ.  The JMR was granted by CAVC and the matter was returned to the Board for further proceedings consistent with the arguments set forth in the JMR.

In June 2015, the Board determined that the Veteran's claim for service connection for a back disorder was indeed encompassed by his original claim for service connection for a hip disorder.  Accordingly, the Board accepted jurisdiction over the back issue; however, remanded it for further development, to include:  obtaining the records for additional treatment identified by the Veteran; scheduling the Veteran to undergo a new VA orthopedic examination of his back; and if necessary, readjudication of the issue by the AOJ in a Supplemental Statement of the Case (SSOC).

The remand action ordered by the Board has been performed.  The matter returns to the Board for de novo consideration.

During the post-remand development, the Board has granted three 90 days extension requests at the Veteran's request to permit him additional opportunity to submit evidence.  See October 2016, February 2017, and May 2017 letters.  These extension time periods have passed without receipt of any additional evidence or information.


FINDING OF FACT

The Veteran has degenerative joint disease in his lumbar spine and sacroiliac joints that were neither sustained during his active duty service, manifested within one year from his separation from service, nor resulted from an injury or event that occurred during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a back disorder, manifested by low back and bilateral hip pain, are not met and may not be presumed as having been met during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In this case, VA's duty to notify was satisfied by letters mailed to the Veteran in August 2007 and June 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also met its duty to assist the Veteran by obtaining all relevant treatment records and evidence identified by the Veteran.  Those records have been associated with the claims file.  VA also afforded the Veteran adequate VA medical examinations of his spine and hips in March 2011, April 2013, and July 2015.

As VA's duties to notify and assist the Veteran are discharged appropriately, the Board will address the merits of the claim.

II.  Analysis

In support of his service connection claim, the Veteran asserted initially that he has a bilateral hip disorder that resulted from an in-service incident in which he fell from the top of a telephone pole during training.  As part of his assertions, the Veteran appears to report that he has had chronic symptoms that date back to the in-service incident.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  In order to establish the existence of a chronic disease during service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

If chronicity during service is not shown, a showing instead of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred during service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain listed chronic diseases, which include arthritis, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology for such chronic conditions with evidence that shows: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and, (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b) (2016).

Evidence that relates a current disorder to active duty service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b).

Turning to the evidence, the Veteran's service treatment records show that the Veteran denied having any pre-service history of medical problems involving his back or hips during his February 1960 enlistment examination.  Indeed, a physical examination conducted at that time revealed no objectively observed abnormalities.  Subsequent service treatment records do show that the Veteran was treated for isolated back-related complaints in February 1961.  No specific diagnosis was rendered at that time and the Veteran did not seek or receive subsequent continuing treatment.  In April 1964, the Veteran was treated for reported muscle soreness in his back after he fell from a telephone pole.  An examination at that time revealed tenderness along the muscles in the Veteran's low back.  A week later, the Veteran was followed for continuing back pain that he experienced while weightlifting.  An examination at that time revealed no evidence of spasm or actual tenderness.  Subsequent service treatment records note no further complaints or treatment related to the Veteran's back.  Indeed, medical examinations conducted at the time of his separation in March 1965 and in January 1968 revealed normal findings.  Of note, the Veteran denied having any history of continuing back or hip-related problems during both of those examinations.

During VA examinations conducted during the appeal period, the Veteran reported that he did not seek any treatment for his back or hips prior to 1999.  Indeed, the post-service treatment records include private hospital records from UMass Memorial Hospital that reflect treatment in April 1999 for reported low back pain that radiated to his groin.  A physical examination conducted at that time showed tenderness along the paravertebral muscles and back spasms.  Although attending physicians suspected initially that the Veteran had a herniated or collapsed disc in his spine, x-rays of the spine revealed no evidence of fractures, degeneration, or changes in disc height or alignment.  X-rays of the sacroiliac joints did reveal mild sclerosis and minimal irregularity of the margins in both sacroiliac joints.  The findings were deemed as being consistent with degenerative joint disease.  Subsequent private and VA treatment records through 2011 document no further treatment or complaints relating to the Veteran's back or hips.

During a March 2011 VA examination, the Veteran reported his in-service March 1964 fall and that he began experiencing back pain again in 1999.  He recalled that he was told at that time that he had arthritis in his hips.  Regarding current symptoms, the Veteran described pain, weakness, and decreased motion in his hips.

During the physical examination, the Veteran demonstrated an antalgic gait.  There was no evidence of abnormal weight bearing.  Although there were no objectively observed abnormalities in either of the Veteran's hip joints, active range of motion was decreased in both hips.  Passive range of motion was noted for being "near normal."  Despite the noted abnormalities in the range of motion of both hips, the examiner concluded that there was no objective medical evidence of a chronic hip condition.

In April 2013, the Veteran was afforded a new VA examination.  He continued to report the in-service and post-service history noted above, but somewhat contrary to earlier statements, reported for the first time that he had intermittent back and hip pain since service but that he simply ignored it until 1999, when his pain symptoms became so severe that he was unable to walk.  According to the Veteran, based on the appearance of the x-rays, the attending physician asked him at that time if he had ever fallen from a height and opined to him that his in-service fall was the most likely cause of his problems.

When asked to describe his present symptoms, the Veteran pointed to pain in the area of his sacroiliac joints and "sometimes" in his lumbosacral spine.  He also reported pain in his buttocks and in his posterior thighs bilaterally while walking, as well as intermittent sharp pain that radiated into his feet.  He stated that his pain symptoms occurred daily.  The Veteran denied having any history of significant falls or injuries other than those that occurred during service.  He described his work as an electronic technician as being sedentary in nature and that his hobbies were also sedentary and involved projects at home.  

A physical examination revealed painful and decreased thoracolumbar spine motion.  Tenderness was present during palpation over the spine and sacroiliac joints.  Muscle strength was diminished during hip flexion, ankle dorsiflexion, and great toe extension bilaterally.  Reflexes were hyperactive to 3+ in both knees.  Sensation to light touch was absent in the anterior upper thighs, knees, and lower legs and ankles bilaterally.  Sensation was decreased in both feet and toes.  Intermittent mild radicular pain involving the sciatic nerves was observed in both lower extremities.  X-rays of the thoracolumbar spine showed mild lumbar spine degenerative disease that involved the sacroiliac joints.  X-rays of the hips were normal.

The examiner diagnosed lumbar spine and sacroiliac degenerative joint disease with moderate bilateral lumbar radiculopathy.  The examiner determined also that there was intervertebral disc syndrome (IVDS) involving the thoracolumbar spine.  The examiner opined, however, that the Veteran's disorders were less likely than not incurred in or caused by an in-service injury, illness, or event.  In a detailed rationale, the examiner reasoned that the evidence, findings, and history do not show a chronic disability that resulted from the Veteran's in-service fall.  The examiner observed that although the Veteran was treated for back pain immediately after his fall in 1964, the Veteran was subsequently able to complete four years of active duty service without further mention of any back problems.  Moreover, the examiner states the post-service evidence does not show that the Veteran had any significant episodes of back problems prior to 1999.  The examiner states that the gap of 35 years between the Veteran's in-service injury and the onset of significant back problems in 1999 is too great to overcome from the standpoint of determining a nexus.  In that regard, the examiner also pointed out that objective radiological findings in 1999 were of only "mild sclerosis and minimal irregularity of the margins of both SI joints," which the examiner states, would be less severe than what one would expect from an injury that progressed over 35 years.  In sum, the examiner states, the Veteran's in-service injury in 1964 appears to have been acute and transitory.

The examiner observed also that, although the Veteran had previously described his disability as involving his hips, the Veteran's own description of his symptoms indicated that he was in actuality pointing to a likely back disorder.  Given the absence of previous findings in the Veteran's hips and the objective spine findings noted in the examination, the examiner elected not to conduct a full physical examination of the Veteran's hips.  Indeed, the examiner concluded, the previous and current findings, including previous sacroiliac joint findings from 1999, do not support the finding of a hip condition.

Records for subsequent VA treatment show that the Veteran was seen in August 2013 and March 2015 for ongoing back and hip complaints.  Physical examinations showed spasms, painful thoracolumbar spine motion.  Spine x-rays taken in May 2015 showed stable mild degenerative disease.

Pursuant to the Board's previous remand, the Veteran was afforded a third VA examination in July 2015.  The Veteran reported essentially the same medical history as before.  Objective orthopedic and neurological findings from the examination were also essentially unchanged from the prior April 2013 VA examination.  The thoracolumbar spine x-rays taken in May 2015 were reviewed by the examiner and noted for their findings.

The examiner concurred with the diagnosis and negative etiology opinion given during the April 2013 examination.  In rationale that is similar to that given during the previous examination, the examiner notes that the Veteran had denied having back problems during his separation examination, and indeed, a physical examination at that time noted no objective spine, bone, or joint abnormalities.  Further, the examiner notes, the post-service records do not show that the Veteran had chronic or continuous symptoms after his separation from service.  In that regard, the examiner notes that the Veteran has reported himself that he did not seek medical care for his back until 1999.  Additionally, the examiner states, the Veteran's VA treatment records do not mention hip or back issues until 2013.  The examiner opined that it is more likely that the Veteran's low back pain and sacroiliac joint degeneration are related to aging and wear and tear over time.

Overall, the evidence shows that the degenerative disease in the Veteran's lumbar spine and sacroiliac joints were neither sustained during his active duty service, manifest within one year from his separation from service in 1965, nor caused by or resulted from an in-service injury or event, to include his fall during service in April 1964.  In that regard, the Board is persuaded by the thorough and detailed findings stated in the April 2013 VA examination, which are based upon the findings from objective examination of the Veteran and also are consistent with the other facts shown in the record.  Those findings and opinions are supported also by concurring findings and opinions from the more recent July 2015 VA examination.

The Board is mindful of various assertions raised by the Veteran, namely, that he has had chronic symptoms in his back and hips that date back to his April 1964 accident during service, and, that he was informed during private treatment in 1999 that findings in his back and hips were consistent with injuries sustained in a fall.  However, the Board does not assign those assertions any significant probative weight.

In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Here, the assertions raised by the Veteran concerning continuity of symptomatology are contradicted by other facts in the record.  As noted above, the Veteran had denied expressly having any ongoing back or hip-related complaints during his March 1965 separation examination and in a post-separation examination conducted in January 1968.  Also, physical examinations conducted at those times revealed no abnormalities in the Veteran's spine or lower extremities.  Here, the Board is aware that the absence of treatment in and of itself is not sufficient grounds to rebut the lay assertions regarding chronicity in this case.  Still, considered together with the other inconsistencies in the record, the Veteran's absence of treatment for his back or hips or any other mention in the record of back or hip-related problems over the period from 1968 through 1999 is certainly inconsistent with any assertions of chronicity.  Given the foregoing inconsistencies, the Board assigns little probative weight to the Veteran's assertions concerning continuity.

Similarly, the Board does not assign probative weight to the Veteran's assertion that he was told during treatment in 1999 that findings in his back and hips were consistent with injuries sustained in a fall.  Records corresponding to the Veteran's initial private treatment in 1999 contain no notation or reference to such an opinion.  Further, the report from the sacroiliac joint x-rays taken in 1999 make no mention of any specific findings that would seem to indicate injuries that would have occurred in a fall specifically.  Indeed, the x-ray report notes only "mild sclerosis and minimal irregularity of the margins of both SI joints" with "[n]o distinct erosions" and those findings were cited by the April 2013 VA examiner as part of the basis for his negative etiology opinion.  As there is simply no evidence or information that supports the Veteran's assertion that he was given a favorable nexus opinion during his private 1999 treatment, the Board also does not assign that assertion any weight.

The preponderance of the evidence shows that the degeneration in the Veteran's lumbar spine and sacroiliac joints were not sustained during the Veteran's active duty service, were not manifest to a compensable degree within a year from his separation from service, and did not result from an injury or event that occurred during the Veteran's service.  As such, he is not entitled to service connection for a back disorder, manifested by low back and bilateral hip pain.  This appeal is denied.
 

ORDER

Service connection for a back disorder, manifested by low back and bilateral hip pain, claimed originally as a bilateral hip disorder, is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


